Regulation applying a scheme of generalised tariff preferences (debate)
The next item is the debate on the oral question to the Commission by Daniel Caspary, on behalf of the PPE Group, Kader Arif, on behalf of the S&D Group, Niccolò Rinaldi, on behalf of the ALDE Group, Yannick Jadot, on behalf of the Verts/ALE Group, Joe Higgins, on behalf of the GUE/NGL Group, and Robert Sturdy, on behalf of the ECR Group, on the Regulation applying a scheme of generalised tariff preferences - B7-0018/2010)
Mr President, Commissioner, ladies and gentlemen, with the Generalised System of Preferences (GSP), the European Union is currently granting market access by way of reduced import duties to 176 developing countries. These are benefits that we as the European Union offer without expecting anything in return from our partners. There is also GSP+ for certain countries facing particular challenges and for those that fulfil special conditions.
What is our starting position? We will need a new regulation from 1 January 2012 onwards because the old one will have expired. We need time for a proper procedure that gives us the opportunity to have two readings. On behalf of my group, I therefore expect the Commission to submit a new proposal as quickly as possible. As I said, we need sufficient time for a procedure with two readings and it would be unacceptable if we, as the European Parliament, were to have to take dubious decisions under pressure. We also need an evaluation of the existing system. I hope that we will very soon receive facts, figures and data that reveal how successful the existing system has been in practice. Has the existing system really facilitated trade for the States that benefit from it? Have the export figures also risen? Are the right countries benefiting from this system? I will throw this question out to everyone here: is everything in order with the existing system? For example, if countries like Qatar, whose per capita income is higher than that of 25 Member States of the European Union, are included in the GSP system, I am certain that we need to take a very critical look at this when reviewing the whole system.
There is one thing I would ask of my fellow Members from all of the groups in respect of the vote tomorrow: we should keep the resolution very general, as agreed in the original draft. I would be very grateful to my fellow Members if we did not mention in the resolution the specific cases that have been discussed.
deputising for the author. - Mr President, like Mr Caspary, I welcome the three preference regimes we have under the GSP - Everything But Arms, GSP and GSP+.
It is right that the 49 poorest countries in the world should get open access to our markets for everything but their arms. It is right, as Mr Caspary has said, that the 176 developing countries should be given preferential access to our market. It is also right that 16 countries should get even better access to our market, through GSP+, in return for setting up and implementing 27 specified international conventions on human rights, co-labour standards, sustainable development and good governance.
However, it is also right that we expect those 16 beneficiary countries to apply and respect their commitments under those conventions.
If we allow countries to get away with not applying their commitments or respecting the laws under those conventions, then we lose the incentive that GSP+ is supposed to give. That is not all, as we in effect punish the other GSP countries by eroding their preferences and giving preferences to 16 countries not respecting their rights.
That is why I welcome the fact that Sri Lanka has been investigated by the Commission, which has also proposed action against Sri Lanka. That is also why I believe strongly that the Commission should launch an investigation into Colombia's respect or otherwise of the 27 conventions. That does not mean that we would take action against Colombia. It simply means that we would investigate it, as we did with El Salvador but decided that there was no need for action.
I have three questions for the Commissioner.
Does the Commission accept that, in the future, Parliament should be given the right to call for investigations under GSP+?
Secondly, in the meantime, will the Commission present to Parliament the requested report on the status of the ratification and implementation of the conventions by the existing GSP+ beneficiaries?
Finally, when does the Commission plan to transmit to Parliament the revised regulation for the next phase of GSP? We were promised it by June and we would like to see it delivered by June.
Mr President, Commissioner, ladies and gentlemen, shortly after this Parliament was voted in, we were immediately faced with the issue of suspending the Generalised System of Preferences (GSP+), in particular, with regard to the application or nonapplication of this mechanism to Sri Lanka and Colombia.
In the first case, we witnessed a series of errors, some serious, being committed by Sri Lanka, a country which has the extenuating circumstance of having emerged from a very long civil war against a terrible terrorist organisation. The Commission, in my view, acted rather hastily in this case, and this quickly gave rise to the proposal to suspend the GSP+. However, Sri Lanka had no 'guardians', if we may call them such, in the Council, and so the decision was taken. As for the European Parliament, it had no role to play: nobody asked our opinion.
In the second case, we have a country that has to combat terrible internal guerrilla warfare and where there have been serious human rights violations, including the frequent killings of trade unionists. Up to now, the Commission has not expressed an opinion on the timeliness of opening an investigation and, in actual fact, it has continued on the path of the free trade agreement, which I personally am in agreement with. In the Council, we know that there are governments that are very active in protecting the interests of the Colombian authorities and, once again, the role of the European Parliament has been nonexistent: nobody has requested Parliament's opinion, despite the fact that it has to listen to the opinions of the others nearly every day.
In both cases, we have had no impact studies on the occupational and economic consequences of the possible suspension. However, among all the inconsistencies, there is one common element: the marginal role of the European Parliament. Yet these decisions are eminently political, not technical, and I find this unacceptable. We therefore need a new regulation, taking advantage of the end of 2011 expiry date, and I believe that these two concrete examples demonstrate this. In the meantime, however, it would also be beneficial to discuss what has been happening in recent months in these particular countries.
For example, it would be interesting to know what threshold of human rights violations the Commission believes must be surpassed before it launches an investigation in Colombia or in another country, and what concrete steps the Sri Lankan Government should take, for example, such as suspending martial law, to halt the suspension.
Commissioner, we are asking for the following: a new proposal, if possible by June; clear criteria regarding the eligibility of beneficiary countries, bearing in mind that the GSP is a development instrument and that we have some countries on the list that are frankly not really developing countries; the signing and application of the 27 International Labour Organisation conventions in the beneficiary countries; transparency of the rules on their conduct; a system by which to assess the impact of the GSP; and a communication to Parliament. As Mr Martin also mentioned, Parliament must have a full role in the event of suspension, since this is, I repeat, an eminently political decision.
Mr President, our debate today is motivated by three aspects concerning the generalised system of tariff preferences.
First, the current regulation expires on 31 December 2011. To allow the European Parliament to exercise the powers it possesses under the Treaty of Lisbon, the Commission must give us a new draft regulation by June 2010 at the latest.
Secondly, the way the Generalised System of Preferences+ (GSP+) operates is anything but perfect. Who decides the list of beneficiary countries and on the basis of which criteria? Amazing! Who actually monitors the implementation of the 27 international conventions on social and environmental issues that are a requirement for becoming a beneficiary of the GSP+? We do not know.
What results has the GSP+ shown? Has it resulted in sustainable development, the diversification of production and the creation of respectable employment, or rather in the proliferation of shortterm contracts, an increase in the number of abandoned farms and the concentration of large holdings dedicated to export? We have no idea.
Therefore, a thorough reform of the regulation is required to guarantee democratic control and to ensure that the measures taken do indeed achieve the desired objectives.
However, the real reason for the debate this evening is the regrettable case of Colombia. Until today, the Commission has refused to launch an investigation into the very serious human rights violations in that country. Such an investigation is, however, provided for in the regulation.
It is inconceivable, given the values advocated by the European Union, that, in seeking profits in the dairy, automotive, pharmaceuticals, telecoms and banking sector for our own multinationals, the EU should abandon GSP conditionality and, in the past few days, rush into a free trade agreement with Colombia. This is a fatal blow to Colombia's trade unions, small farmers and consumers and to its national industrial production.
author. - Mr President, the system whereby the EU gives preferential treatment in trade to some countries has been in place since 1971. It is supposed to be a mechanism to resolve trade imbalances between developed capitalist countries and the poorer countries of the world and to contribute to sustainable development.
Commissioner, will you agree that in that respect, it has been really a dismal failure and that EU trade agreements have mainly benefited EU-based transnational corporations who use their superior resources to batter small local producers in many poorer countries, causing serious dislocation, including loss of local employment and environmental destruction? Is that not the real meaning of the EU Commission's document strategy paper on 'Global Europe: competing in the world', published only three years ago?
And, Commissioner, what hope have the working people of Africa, Asia and Latin America when your Commission, only in recent weeks, cravenly bent the knee to the criminal speculation of free-booting hedge fund merchants seeking massive quick profits through outrageous speculation against the euro and Greece in particular? And you handed over the working class of Greece and the poor of Greece to the tender mercies of these parasites - criminals in fact. What hope have the poor and working people outside the borders of Europe in view of that situation?
Now the question asks how the EU Commission evaluates whether the states that benefit from preferential trade agreements with the EU protect workers' rights and protect human rights. Please tell us that.
And how can you continue relations with the government of Colombia where, quite clearly, government-controlled agencies, especially the army, are ongoingly guilty of the most heinous crimes, as only recently shown in the horrific discovery of the mass grave of innocent murder victims in La Macarena.
And, finally, what is the Commission's up-to-date view with regard to continuing GSP+ with Sri Lanka, considering that, after the election, the policies of Mr Rajapaksa's government continue to be against human rights and workers' rights in that country?
deputising for the author. - Mr President, I think we all understand that one of the aims of the GSP system was to integrate the poorer countries into the global trading system. Granting preferential treatment was seen as a positive way of tackling some of the trade imbalances between the richer countries and the poorer countries.
As someone who has many friends and relatives in many of these poorer countries, I think we have to look no further than the governments of many of these countries: poor governance issues; state monopolies and corrupt governments that are preventing entrepreneurs in these countries from creating wealth; the fact that they find it difficult to import the materials that they need to add value and create wealth; also the fact that many citizens of the countries are denied access to goods and services that we take for granted here in the EU and in many richer countries.
Let us also recognise that the best way to help people out of poverty is to help the entrepreneurs. The entrepreneurs will create the jobs, they will create the wealth and they will take poor people out of poverty.
During recent negotiations on the economic partnership agreements, many Members right across the political spectrum were concerned about the Commission's one-size-fits-all approach to the EPAs.
In one case in which I was concerned, the Commission official, when questioned in committee, said that the EPAs are not only about trade; they are also about regional integration and exporting the EU model. But when we asked whether some of the ACP countries that had specific concerns could be given GSP+ as an alternative, we were told this was not possible because they violate certain of the conventions and therefore do not qualify for GSP+.
Going forward, surely we should look to be more flexible in our application of GSP+, perhaps as an alternative to the EPAs. We can treat this in a number of ways. We can either impose sanctions on countries that do not meet standards or we can engage in ongoing dialogue to ensure that conditions in these countries are improved, and understand that Rome was not built in a day and neither were Europe's superior high standards. It is time to engage and to help entrepreneurs in developing countries rather than to over-politicise the issue.
Member of the Commission. - Mr President, the current GSP scheme expires on 31 December 2011. The Commission is already working on a substantive updating and review of the current scheme. Later this month, I will launch a wide public consultation on possible improvements and changes followed by a thorough impact reassessment. The Commission proposal for a successor regulation can therefore be expected to be ready during the first quarter of 2011. This proposal will, of course, be subject to the ordinary legislative procedure, which may well last beyond the expiry date of the current scheme, 31 December 2011.
You will all agree that we must avoid a situation whereby GSP beneficiaries lose all their preferences on 1 January 2012. We will therefore submit, in parallel with the launch of this essential preparatory work for a new GSP scheme, a proposal to extend the current regulation granting continuity until the new scheme is in place. This should give you the time to work in earnest on the successor scheme whilst ensuring that GSP beneficiaries are not left out in the cold. You should receive this document in April.
I have noted your question on all concerns as regards the way in which the Commission monitors beneficiary countries' compliance with the current criteria for GSP+ treatment. The basic criterion for GSP+ is the ratification and effective implementation of 27 international conventions in the fields of human rights, core labour standards, sustainable development and good governance. It is the Commission's task to closely monitor all beneficiary countries' compliance with these criteria.
The Commission is obliged and determined to operate GSP in a fair, objective manner. In this respect, we base our monitoring and evaluation of effective implementation of the GSP+ arrangements as much as possible on the findings and reports of international organisations such as the United Nations, the ILO and other relevant agencies, as well as on the monitoring mechanisms envisaged in the conventions themselves.
This provides for an unambiguous and impartial review process. The monitoring is also supported by the Commission's bilateral dialogue with the GSP+ countries on implementation issues. If such reports contain information that GSP criteria are not being fully respected, the GSP regulation provides for the possibility that the Commission undertake an investigation to clarify the factual situation and propose appropriate action.
This investigation tool is a serious instrument that should be deployed when the situation justifies it, but launching an investigation is not a step to be taken lightly as it may impact on our wider relationship with the partner countries. Think, for example, of the recent case with Sri Lanka.
As the objective of the GSP+ scheme is to incentivise countries to adhere to international good governance standards, GSP+ countries should first be given the opportunity to prove their commitment to the GSP+ objectives, their willingness to cooperate with international monitoring bodies and to address the shortcomings identified.
This approach gives credit for the steps already taken by those countries and is in line with the general incentive-based approach that underpins the GSP+.
I am eager to engage with you in a debate on the future of the GSP scheme and of the GSP+ in particular. In preparing the review of the current scheme, which will also concern the GSP+ criteria and the monitoring of respect, the themes raised by the European Parliament will be carefully looked at.
Since this review will now follow the ordinary legislative procedure, the European Parliament will be in an equal position with the Council in determining the final shape of the new GSP scheme.
on behalf of the PPE Group. - Mr President, following on from what has been said by our colleague Daniel Caspary, whom I fully support, I would like to stress a few points. First of all, the entry into force of the Treaty of Lisbon in many ways reshapes the role of Parliament in the formulation of EU trade policy. The GSP is one of those areas where Parliament will have a bigger say and more leverage.
Commissioner, I would also like to urge you to look favourably on the increased role of Parliament in the domain you oversee. I therefore urge you to consult Parliament when it comes to the conclusion or the review of the GSP and GSP+ beneficiaries list.
Thirdly, Parliament should also be drawn into the process of monitoring whether the GSP beneficiaries uphold - not only ratify but also effectively implement - the 27 ILO and United Nations conventions. The Commission should, at least, consult Parliament on this issue and it is, of course, our duty in Parliament to make sure that we develop mechanisms inside our relevant bodies, our committees, to contribute to such monitoring. On a final note, I would like to reiterate the call expressed in the draft resolution we will be voting on tomorrow. The Commission should draft the new regulation on GSP as soon as possible.
Last but not least, I disagree with what has been said by some colleagues on Colombia. Colombia is a country like many countries in the region and we cannot ignore positive developments, achievements in the field of human rights and on the situation of human rights defenders in this country. There is no need to name and shame this particular country, as our resolution is on the new regulation and the need to have a new regulation.
Mr President, Commissioner, it is good to hear Commissioner De Gucht guarantee that, in short, the Commission will send Parliament the legislative initiative aimed at revising the scheme of generalised preferences so that the legislative process can be given enough time to prevent the expiry of the present scheme of generalised preferences, which is due to finish at the end of next year.
This system must be reviewed. In the first place, it is an instrument of development aid, providing countries with privileged access to the European market, without any reciprocity. Secondly, this scheme is also an instrument for improving the human rights situation and good governance in those same countries, given that its granting is subject to conditions which must be fulfilled by the beneficiary countries.
For these two reasons, the European Union must renew the use of this instrument, which places trade at the service of development and of human rights. Even so, renewal must make use of an evaluation of the results of the previous period.
On the other hand, the new regulation should observe the following requirements, which are based on practice up to now. Firstly, keeping the provision of the generalised preferences scheme temporary so that it can be withdrawn when it is no longer necessary. Secondly, deepening and refining the methods of differentiating and selecting beneficiary countries, based on the level of development of each one and its external competitiveness. Thirdly, and finally, improving mechanisms for monitoring compliance with the conditions related to the generalised preferences scheme, especially with respect to the observance of human rights.
Finally, Commissioner, it was beneficial that Parliament's opinion has been taken into account from the start of the legislative process.
(EL) Mr President, the treatment which derives from the generalised system of preferences, as an exception to the WTO principle of most favoured nation, must be targeted; in other words, it must be accepted by the developing countries, as they have the greater need. The new list of beneficiary countries must reflect the real economic standing and competitiveness of developing countries.
Besides, the lack of differentiation between developing countries ultimately operates to the detriment of the least developed countries. It is logical for the proposed review to be preceded by an evaluation of the impact which the system had on beneficiary countries during the previous period of application.
Trade policy, especially commercial conditionality, can, without doubt, contribute to more effective global governance through the exercising of mild power. It can contribute, by providing incentives, to the promotion of the social dimension of globalisation in the broad sense: decent work, viable development and democratic accountability.
The European Parliament should have the facility for creative participation within the framework of the new, revised system and for effective monitoring of the application of contracts by beneficiary countries.
(DE) Mr President, Commissioner, we all know that GSP is a good system and that GSP+ is a very good system. We also need to ensure their extension and so we need your proposal so that we can have a proper debate in Parliament. So, Commissioner, please speed things up.
Even for GSP+, we may be able to introduce a few improvements. In this regard, there are five points that I would like to make concerning areas where we may be able to make further improvements. Firstly, who determines how the 27 standards are actually implemented, not only recognised in practice, but formally implemented? Is that the task of the ILO alone, or do we not need an assessment committee to provide specific support during implementation?
Secondly, how are we involving civil society? I would like to see the coordination of civil society in the country in question in the assessment of the implementation of GSP+, just as we have now agreed in the agreement with South Korea.
Thirdly, who actually initiates an investigation if any problems are detected? Parliament needs to be involved here, because I have the feeling that, in the Council, interests other than actually having an investigation carried out come into play. Parliament should also initiate an investigation in this connection.
We surely also need clear structures for the next steps that we are to take as well as clearer structures for withdrawal, but perhaps we can talk about this in detail another time.
(DE) Mr President, GSP mainly grants trade privileges to developing countries and emerging economies. This modern kind of development aid from tariff reductions to tariff relief on the markets of the industrialised nations has achieved a great deal. The GSP+ special arrangement is intended to bring about the implementation of social and environmental standards. It is also the reason for the increase in the signing of UN and ILO conventions.
However, Commissioner, how does the Commission control the implementation of these criteria? Is the withdrawal of privileges carried out consistently when goods are exported that have been produced by forced or slave labour, when dishonest trade practices are discovered and when no control of the originating products is guaranteed? Moreover, should the improvement in human rights that is intended to be achieved through GSP+ not also ultimately include larger States? I am thinking of China, for example. All of our resolutions, the demonstrations and the bilateral negotiations between the EU and China have brought no improvement in the human rights situation. As a result, hundreds of thousands of people will take to the streets tomorrow, the International Tibet Memorial Day, and Tibetan flags will be hoisted in ten thousand cities and communities in the European Union. We will express solidarity with the people who are fighting for their cultural, linguistic and religious autonomy.
Commissioner, do you share the view that human rights standards, social standards and environmental standards need to be removed from the special arrangements and incorporated in the list of GSP criteria? Cooperation with our trade partners must not be restricted to purely economic concerns.
(IT) Mr President, ladies and gentlemen, this is an important opportunity to reaffirm, above all, the importance of the Generalised System of Preferences. Both the basic GSP system and the GSP+ system, which are both linked to the 'Everything But Arms' initiative, contribute to reducing poverty, in strict accordance with the primary obligation of ensuring respect for human rights. It is the violation of these basic principles of coexistence that recently led the European Union to withdraw Sri Lanka's preferential tariff benefits following a detailed investigation by the Commission.
The new institutional framework must, however, fully include Parliament in the legislative process aimed at modifying the legislation in force. We therefore hope that it will include a complete review of the regulation, in accordance with the ordinary procedures, since it has several shortcomings, including on the very subject of investigations. The next step will be the joint resolution.
The effectiveness of the regulation depends on its credibility, the objectiveness of the criteria upon which it is based and the strictness with which it is applied. In a Europe in which the vast majority of citizens do not agree with exporting democracy at gunpoint, trade and traderelated aid are essential vehicles for disseminating principles of coexistence based on respect for fundamental human rights. It is our duty not to lapse into indifference - which would be wrong - but also to avoid making hasty judgments about certain parties, judgments which sound like irrevocable sentences, as is the case with Colombia.
This is why I do not feel able to support what are almost one-sided inflexible attitudes to one country or another, but I do strongly support the need for enhanced monitoring of all of the problematic situations, in the spirit of the legislation in force and according to the principles of the rules on which we want to base the legislative review that we are demanding.
(SV) Mr President, the Generalised System of Preferences that is being debated today is an extremely good and important instrument, because it makes it easier for some of what are perhaps the poorest countries of the world to export to and trade with Europe. Many of the countries of Europe have built their wealth in this way, which is why it is important for us to try to extend this to other countries.
In a debate such as this and in the forthcoming work on reviewing the Generalised System of Preferences, we have to think about and focus on the basic task and the basic aim of the Generalised System of Preferences, which is to combat poverty. Trade is, by far, the most effective way to combat poverty and create economic growth, and it is important that we remember this.
Of course, the Generalised System of Preferences is also a good way of putting pressure on countries to get them to abide by international agreements and conventions as well as commitments concerning human rights and so on. We must not forget, however, that the aim is development. Naturally, the EU must be able to refuse or remove this preferential treatment from countries that do not meet their commitments, but it is important to remember that we tread a fine line. A country that is denied greater freedom to trade and new export opportunities will not find it any easier to meet the commitments and the demands that we make of it.
There is a connection: corruption, poor working conditions and poor respect for human rights contribute to poverty, but poverty also makes it harder to fight corruption, human rights problems and poor working conditions. I would like to know the Commissioner's view on paragraph 22; in other words, the risk that withdrawal of trade preferences will make it harder for countries to get away from situations such as poor working conditions.
Then I would also like to note that we are now demanding that a number of countries ratify 27 ILO and UN conventions and implement these in full. I would like to see a genuine analysis of whether all the EU Member States have fully implemented and ratified all these UN and ILO conventions. I think it is at least unlikely that all have been fully implemented, and it is important to bear that in mind when we start making demands of others.
(RO) I have a simple question for the Commissioner. According to Regulation (EC) No 732/2008, states which wish to obtain preferential terms as part of the GSP+ system have the opportunity to submit applications by the end of April this year. Given that the deadline is approaching, I would like to ask the Commissioner, if he has this information available, which states have applied so far and whether we should grant preferential terms to some new states when we are preparing to change the required criteria. I also add my support to my fellow Members who have emphasised that the European Parliament should be consulted on the application of the Generalised System of Preferences.
Thank you.
Member of the Commission. - Mr President, several questions have been asked on Sri Lanka and on Colombia, and on why, in one case, we decided to have an enquiry and take a decision and in the other case we did not.
In the case of Sri Lanka, the Commission's attention was drawn to publicly available reports and statements from the United Nations as well as to other relevant sources, including non-governmental organisations, indicating that Sri Lanka was not effectively implementing various human rights conventions, in particular, the International Covenant on Civil and Political Rights, the Convention Against Torture and Other Cruel, Inhuman or Degrading Treatment or Punishment, and the Convention on the Rights of the Child.
However, unlike Colombia, Sri Lanka's general approach was to deny the existence of any problems and not to cooperate with the Commission at any stage of the investigation.
In the case of Colombia, the United Nations and ILO monitoring results show that there are question marks on the degree of effective implementation of certain UN and ILO Conventions, but it is also clear that Colombia has engaged with the ILO and the United Nations bodies and has made substantial changes to its legal system, and that steps are being taken by the government to amend its legislation and improve its implementation on the ground. There is an ongoing dialogue in cooperation with the United Nations and the ILO.
With regard to the question put by Mr Moreira, I would like to say that in the review of the GSP regulation, we are working to find a balance between the different requests that have been made here. We have been asked to do that as soon as possible, and will do so. We were asked to have an impact assessment and will receive the 2009 GSP data only in July this year, which will be followed, of course, by consultation of Parliament.
I would also like to recall the commitment I made to the Committee on International Trade at the time of my hearing and subsequently to provide a timetable for our legislative proposals that will be submitted to that committee in the coming months. As you will know, we are scheduled to meet tomorrow. We will try to work something out together that gives Parliament the maximum possibility to discuss in all openness the different dossiers, including the new GSP regulation and the roll-over system, which we should introduce as early as April.
I have received two motions for resolutionstabled in accordance with Rule 115(5) of the Rules of Procedure.
The debate is closed.
The vote will take place on Wednesday, 10 March 2010.